Citation Nr: 1207932	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee with limited extension prior to October 13, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a separate grant of service connection for limitation of flexion of the right knee associated with DJD prior to October 13, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of the right knee associated with DJD from October 13, 2011.

4.  Entitlement to a separate grant of service connection for instability of the right knee prior to October 13, 2011.

5.  Entitlement to an initial evaluation in excess of 30 percent for instability of the right knee from October 13, 2011.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DJD of the right knee and assigned a 10 percent evaluation, effective March 13, 2009-the date on which the Veteran filed his claim for service connection.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2011, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In a January 2012 rating decision, the RO granted separate ratings of 30 and 10 percent for instability and for limitation of flexion, respectively.  Such awards were effective October 13, 2011.  As such are components of the disability on appeal, the instant decision considers whether the Veteran is entitled to higher ratings for those disorders.  Moreover, the Board will consider whether the separate grants of service connection are warranted prior to October 13, 2011.  Accordingly, the issues on appeal are as characterized on the title page. 

The Veteran has not specifically claimed that he is unemployable or indicated that he was unable to work as a result of his right knee disability.  However, the evidence of record appears to raise such a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Because the Veteran not specifically raised this issue on appeal, and because such issue has not been developed and adjudicated in the first instance by the agency of original jurisdiction (AOJ), the Board refers the TDIU claim back to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 13, 2011, the Veteran's limitation of extension in his right knee is not greater than 10 degrees.

2.  During the period prior to October 13, 2011, the Veteran's right knee demonstrated arthritis by x-ray.

3.  During the period prior to October 13, 2011, the Veteran's right knee is shown to be moderately instable.

4.  For the period beginning October 13, 2011, the Veteran's limitation of extension of the right knee is not shown to be at least 45 degrees or greater.

5.  For the period beginning October 13, 2011, the Veteran's limitation of flexion is not shown to be to at least 30 degrees or less.

6.  For the period beginning October 13, 2011, the Veteran's right knee instability is shown to be severe.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2011, the criteria establishing an initial evaluation in excess of 10 percent for limitation of extension of the right knee associated with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).

2.  Prior to October 13, 2011, the criteria establishing an initial 20 percent evaluation, but no more, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

3.  From October 13, 2011, the criteria establishing an initial evaluation in excess of 40 percent for limitation of extension of the right knee associated with DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).

4.  From October 13, 2011, the criteria establishing an initial evaluation in excess of 10 percent for limitation of flexion of the right knee associated with DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

5.  From October 13, 2011, the criteria establishing an initial evaluation in excess of 30 percent for instability of the right knee associated with DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his right knee arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

In this case, the Veteran filed his claim of service connection on March 13, 2009; in an October 2009 rating decision, service connection was granted and a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 was assigned at that time.  During the pendency of the appeal, increased evaluations were assigned on October 13, 2011-the date of the Veteran's most recent VA examination.  In that rating decision the right knee was assigned 40 percent, 30 percent and 10 percent evaluations for limitation of extension, limitation of flexion and instability under Diagnostic Codes 5261, 5260, and 5257, respectively.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero- percent rating.

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Period Prior to October 13, 2011

Review of the VA treatment records from throughout the appeal period demonstrate complaints of right knee pain throughout the appeal period, for which the Veteran was taking six Tylenol a day.  He is also shown to have variously used a cane, a wheelchair, a walker, and a scooter to get around due to problems with ambulation.  He is shown to be independent in his activities of daily living throughout the appeal period, including maintaining his home, cleaning, and doing his own laundry without difficulty.

The Veteran indicated at his hearing that he has a hard time fully extending his knee, but that he can bend it.  He could not walk a very long distance and could not maneuver stairs.  His apartment building has an elevator and he has to use a wheelchair when he goes for treatment at VA.  If he has to go downstairs or to the pharmacy he will use the scooter.  He also stated that his right knee was unstable, causing him to fall almost daily.

The Veteran underwent a VA examination of his right knee in September 2009.  He was brought into the examining room in a wheelchair.  It was also noted that he used a cane to walk.  He transferred slowly and with some difficulty to the examining table.  He was wearing a right knee brace that had not been prescribed by VA.  Upon examination, there was right knee swelling, though there was no palpable fluid or tenderness.  The Veteran had extension to negative 5 degrees on on four repetitions, without any pain, weakness, fatigue, or lack of endurance.  Flexion was from 0 to 120 degrees four times, without any pain, weakness, fatigue, or lack of endurance.  The medial collateral ligaments and anterior posterior cruciate ligaments were tight.  A slide test was negative.  The examiner stated that the Veteran's knee was fully extended three times to negative 10 degrees, without any pain, weakness, fatigue, or lack of endurance.  Weakness was noticed in both flexion and extension of the right knee during resistance.  The Veteran had complaints of increased discomfort, used a cane for walking short distances, and used a wheelchair for any length of time other than that.  The Veteran was retired and his activities of daily living were moderately affected by his right knee disability, though the examiner noted that he could take care of most of his problems himself.  The right knee was moderately stable and there was mild/moderate functional impairment, as he required assistive devices.  X-rays demonstrated severe degenerative changes in the right knee.

On the basis of the foregoing evidence, the Board finds that for the period prior to October 13, 2011, an evaluation in excess of 10 percent for limitation of extension of the right knee must be denied.  However, the evidence of record warrants assignment of a separate 20 percent evaluation for instability of the right knee for the period prior to October 13, 2011, as explained below.

The lay evidence of record demonstrates that the Veteran wears a knee brace and has instability in his knee which causes him to fall with regularity.  Such instability requires him to use assistive devices for ambulation.  Moreover, the September 2009 examiner noted that the Veteran's right knee was moderately stable; the Board construes that statement, in light of the lay evidence of record, to mean that the Veteran's instability of his right knee is also moderate; such moderate instability is assigned a 20 percent evaluation under Diagnostic Code 5257.  No other diagnostic code addressing instability affords a higher evaluation based on the facts of record during the period in question.  For example, Diagnostic Code 5258 affords a maximum 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of locking pain and effusion into the joint.  To the extent that a separate award under that code section, in conjunction with the instability contemplated under Diagnostic Code 5257 would not violate the rules on pyramiding, such rating assignment is not warranted here as there is no objective or subjective evidence of record of any locking symptomatology associated with the Veteran's right knee during the applicable appeal period.  

In sum, there is no support for a higher rating for the Veteran's arthritis with limitation of extension during the period in question.  Indeed, there is no showing that extension is limited to greater than 10 degrees, even when considering additional functional limitation due to factors such as pain and weakness.  
However there is x-ray evidence of right knee arthritis, along with a showing of moderate instability.  On this basis, a separate grant of service connection, at 20 percent disabling, for instability is in order during the period in question.  A separate rating for both flexion and extension is not warranted during the period in question, as there is no evidence of both flexion and extension limited to a compensable degree, even when considering the DeLuca factors.  See VAOPGCPREC 9-2004.  In reaching these conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Period Beginning October 13, 2011

Again, review of the Veteran's VA treatment records following October 13, 2011, demonstrates similar complaints to those documented by the Veteran above in his VA treatment records and May 2011 hearing.

Upon VA examination on October 13, 2011, the Veteran reported that his right knee is weak, gives out, and that he is unable to straighten out his knee.  Treatment  was not effective.  Objectively, he had flexion to 40 degrees, at which point pain began.  Right knee extension was limited to 30 degrees.  He was unable to fully extend his right leg, though there was no objective notation of painful motion.  Repetitive testing was not done because of his intolerance to right knee pain.  The Veteran had less movement than normal.  There was also weakened movement, excessive fatigability, pain on movement, swelling, deformity, instability of station, disturbance of motion, and interference with his right knee with sitting, standing and weightbearing.  Pain on palpitation was noted in the Veteran's right knee. There was 2 out of 5 strength on both flexion and extension.  The examiner was unable to perform Lachman, posterior drawer, or medial-lateral instability testing, though patellar subluxation/dislocation testing was noted as being severe.  The Veteran regularly used a right knee brace and a wheelchair, and occasionally used a cane.  He constantly used a walker as well.  

On the basis of the foregoing, the Board finds that a higher evaluation for limitation of extension, limitation of flexion and instability of the right knee are not warranted on this record.  

The evidence of record is clear that the Veteran's right knee was limited to 30 degrees of extension, which is assigned a 40 percent evaluation under Diagnostic Code 5261.  The Veteran's knee is not limited to 45 degrees or more in extension, even when considering DeLuca factors, and therefore a higher evaluation is not warranted under that Diagnostic Code.  

Similarly, the evidence is clear that the Veteran's right knee had 40 degrees of flexion, which is commensurate with a 10 percent evaluation under Diagnostic Code 5260.  The Veteran's right knee is not shown to have 30 degrees or less of flexion, even when considering DeLuca factors.

Finally, the evidence is clear that the Veteran has severe instability of his right knee; such severe instability is rated as 30 percent disabling under Diagnostic Code 5257.  Such represents the maximum available rating for that disability, and no alternate diagnostic codes are appropriate here.  Again, there is no showing of dislocated semilunar cartilage, as contemplated under Diagnostic Code 5258.  Indeed, there is no subjective or objective notations of locking symptomatology associated with the Veteran's right knee during the applicable appeal period.  

In short, there is no basis for assignment of evaluations in excess of those already in effect for the right knee for the period in question.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for the period beginning October 13, 2011, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's disorder.  

The Board additionally acknowledges that during the period beginning October 13, 2011, the Veteran has been assigned the highest possible evaluation for instability of his right knee.  The Board specifically notes that the Veteran's instability in that VA examination was noted as being severe which corresponds to the highest possible evaluation; the Veteran and his representative have not alleged during the appeal period that such an evaluation in inadequate for distinct symptomatology nor have they stated that such instability symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  

Accordingly, the Board finds that Diagnostic Code 5257 is an adequate schedular evaluation for that separately assigned evaluation based on instability.  However, even if such is found to be inadequate, the Board notes that a remand for contemplation of an extraschedular evaluation is not warranted at this time because the Veteran has not alleged, nor are there any specific findings in the record which demonstrate, any marked interference with employment as a result of the Veteran's right knee instability.  Likewise, the Veteran is not shown to have frequent periods of hospitalization-or any periods of hospitalization-due to his right knee instability.  Thus, even if such the rating schedule is found to be inadequate, the Veteran does not manifest the criteria necessary for referral for extraschedular consideration at this time.

		
						(CONTINUED ON NEXT PAGE)





ORDER

Prior to October 13, 2011, an initial evaluation in excess of 10 percent for limitation of extension of the right knee associated with DJD is denied.

Prior to October 13, 2011, an initial 20 percent evaluation, but no higher, for instability of the right knee is granted, subject to the regulations controlling the payment of monetary benefits.

From October 13, 2011, an initial evaluation in excess of 40 percent for limitation of extension of the right knee associated with DJD is denied.

From October 13, 2011, an initial evaluation in excess of 10 percent for limitation of flexion of the right knee associated with DJD is denied.

From October 13, 2011, an initial evaluation in excess of 30 percent for instability of the right knee is denied.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


